Title: From George Washington to James Caldwell, 22 August 1778
From: Washington, George
To: Caldwell, James


          
            Sir
            Head Quarters White plains 22d Augt 1778
          
          A few days ago I recd yours inclosing sundry papers relating to Capt. Randolph. I think him justly intitled to the pay of a Captain (in
            which rank he acted when taken) from the time Genl Sullivan took him into employ, untill
            he was released. When he returns, I will, upon application, give him a Warrant for the
            Amount of his pay.
          I would not have you employ the stationary Expresses upon common occasions, because, as
            you observe, they may be out of the way when dispatches of consequence are going on.
            Whenever you are under the necessity of using them, some persons should be engaged to
            remain at the stages till they return, lest it should occasion the delay of an important
            dispatch. I am &c.
        